Order resettling order granting motion to punish for contempt affirmed, with ten dollars costs and disbursements. (1) When all the provisions of the judgment are read together they furnish a sufficient basis for the contempt order herein. (2) Appellant complied with the judgment for a time and did not appeal from it by way of eliminating the direction therein to pay for the support of the child, which provision he now fails to obey. No question of the invalidity of that direction was raised in the Special Term, or in this court in this proceeding, upon the ground, that the court had no authority to make such a direction. Justice does not require that this question be now considered, and it may not be considered now in this proceeding so long as the judgment containing that direction continues in full force and effect. Young, Hagarty, Seeger and Carswell, JJ., concur; Lazansky, P. J., dissents, being of opinion that the court had no authority to make the judgment for a disobedience of which the contempt order was made. (Lesser v. Lesser, 114 Misc. 701, and cases there cited.)